Citation Nr: 0831429	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee, status post total knee replacement.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for degenerative 
changes and osteochondromalacia, right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals, fracture of the right 
femur.





REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.

This matter initially comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  A 
June 2005 Board decision denied the veteran's appeal of the 
instant claims.  The veteran appealed and in October 2007, 
the Court of Appeals for Veterans Claims (Court) reversed the 
June 2005 decision and remanded the claims back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2007 decision the Court determined that "VA 
failed in its duty to provide effective [VCAA notice]."  The 
Court further found that VA's notice error affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   Thus, the Court 
remanded the case so that effective VCAA notice could be 
provided to the veteran.  As such notice is normally provided 
by the RO, the Board must also remand the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit.  Such 
letter should specifically include notice 
of the evidence necessary to substantiate 
his claims for service connection for 
left knee disability, back disability, 
right hip disability, left hip disability 
and right knee disability and include 
notice of the evidence necessary to 
substantiate his claim for increase for 
post-operative residuals, fracture of the 
right femur.  It should also include 
notice of his and VA's responsibilities 
in claims development and notice 
regarding effective dates of awards and 
the criteria for rating the disabilities 
in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In regard to the 
veteran's claim for increase, the Board 
should ensure that the notice provided is 
in compliance with the recent Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Such notice should 
include informing the veteran that he 
should submit or identify any pertinent 
evidence pertaining to the effect that 
his post-operative residuals, fracture of 
the right femur has on his employment and 
daily life and general notice of the 
rating criteria pertaining to this 
disability.  Vazquez, 22 Vet. App. 37 
(2008). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for post-
operative residuals, fracture of the 
right femur since June 2001 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.  

3.  The RO should then determine whether 
any further development (including a VA 
examination) is necessary prior to 
readjudication of the claims.  If so, the 
RO should conduct such development.

4.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

